Citation Nr: 0621496	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-05 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals from a 
laceration to the little (fifth) finger of the right hand.

2.  Entitlement to a compensable rating for residuals of a 
laceration to the index finger of the right hand.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to October 
1978 and February 1980 to September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
or about the information and evidence needed to establish 
service connection for a preexisting condition or due to 
aggravation of a preexisting disorder, and it is unclear 
whether the RO has requested "that the claimant provide any 
evidence in the claimant's possession that pertains to [his] 
claim."  38 C.F.R. § 3.159(b)(1).  

The duty to assist includes obtaining additional medical 
records, VA treatment records and providing a VA medical 
examination and/or a medical opinion when necessary to make 
an adequate determination.  The veteran has indicated that he 
had a work injury after leaving active duty.  On remand, VA 
should attempt to obtain the medical records regarding this 
incident.  

After receipt of these records, the veteran should be 
scheduled for an orthopedic/ neurological examination to 
review the history of and ascertain the nature and severity 
of his service-connected right index finger disability.  
Clinical findings must be reported in detail, including 
measurement of scarring, limitation of motion and of 
function, and pain.  This is particularly true here, where 
one of the issues on appeal is from an initial rating.  
Because the present appeal arises from an initial rating 
decision, which established service connection and assigned 
an initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As the veteran's claim for an initial compensable 
rating was pending when the regulations pertaining to 
limitation of motion of the fingers and skin disorders were 
revised, VA should analyze the veteran's increased rating 
claim under both the former and current rating criteria for 
ankylosis/limitation of motion of the fingers and skin 
disorders.  He is entitled to the application of the version 
of the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  VAOPGCPREC 3-2000.  An 
examination is needed to provide clinical findings so that VA 
can consider ratings under all appropriate diagnostic codes 
and consider whether "staged" ratings are warranted for these 
disorders.

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Court held that the correct standard for rebutting the 
presumption of soundness requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  The Board 
notes that the veteran had residuals from an injury of his 
right little (fifth) finger when he first entered service.  
He has indicated that this disorder has worsened, and a VA 
examination should be scheduled to determine if his right 
little finger disorder existed prior to service and that the 
preexisting disorder was not aggravated during service, or if 
it was injured in either period of active service or during 
the time between periods of active service. 

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2005), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that: 
(1) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim, (2) informs 
the veteran of the information and 
evidence needed to establish service 
connection for a preexisting condition or 
due to aggravation of a preexisting 
disorder, and (3) includes an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for right 
index finger and little finger disorders.  
The VA should attempt to obtain records 
from each health care provider he 
identifies and indicates may still have 
records available, if not already in the 
claims file.  In particular, VA should 
attempt to obtain the veteran's medical 
records regarding the workplace injury he 
referred to in his January 2003 
examination.  If records are unavailable, 
please have the provider so indicate.  

3.  After completion of 1 and 2 above, 
the VA should make arrangements for the 
veteran to be afforded 
orthopedic/neurological and skin 
examinations to determine the nature and 
extent of his service-connected residuals 
of his right index finger laceration and 
his right little finger disorder.  The 
claims file, this remand, and treatment 
records must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination(s), and 
the reports should so indicate.  The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
studies and range of motion.

First, after the claims file is reviewed 
and a thorough clinical examination is 
conducted, the examiner should offer an 
opinion as to: (1) whether the veteran 
has any particular disorder(s) of the 
right little finger, to include 
arthritis; (2) whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder(s) is 
etiologically related to either of the 
veteran's two periods of active duty; (3) 
whether it is at least as likely as not 
(50 percent or more probability) that 
such disorder(s) pre-existed service 
(with an explanation) and, if so, was 
aggravated (worsened) by active duty; or 
(4) whether it is at least as likely as 
not (50 percent or more probability) that 
such disorder(s) was the result of an 
injury sustained either during the 
interim between his two periods of 
service or after discharge from service 
in September 1980, such as a non-military 
work-related injury.  The veteran served 
from July 1978 to October 1978 and from 
February 1980 to September 1980.  His 
June 1978 entrance examination report 
reflected he had residuals of a 
laceration of the fifth finger of his 
right hand as a result of an injury in 
1974.  If arthritis is found, the 
examiner should indicate (1) whether it 
was manifested within one year of his 
discharge from service in September 1980 
and (2) whether it is due to age or 
related to some in-service trauma.

Second, the orthopedic/neurological 
examiner is to assess the nature and 
severity of the veteran's right index 
finger disability in accordance with the 
latest AMIE worksheet for rating 
disorders of single or multiple digits of 
the hand, to include ankylosis and 
arthritis.  The examiner should be 
provided with copies of the old and new 
rating criteria for disorders of digits 
of the hand to assist in preparing a 
report addressing the nature and extent 
of the veteran's residuals of his right 
index finger laceration.  

Third, the skin examiner should assess 
the extent of the scar related to the 
laceration of his right index finger in 
accordance with the latest AMIE worksheet 
for rating scars.  The examiner should be 
provided with copies of the old and new 
rating criteria for scars to assist in 
preparing a report addressing the nature 
and extent of the veteran's right index 
finger scar, to include whether the 
veteran's scar is poorly nourished with 
repeated ulceration or tender and/or 
painful on objective demonstration.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

4.  Following completion of the above, VA 
should readjudicate the veteran's 
increased rating claim and service-
connection claim, to include on a direct, 
presumptive, and due to aggravation of a 
preexisting condition basis.  In 
particular, review of the increased 
rating claim should include consideration 
of the former and current finger/hand and 
skin rating criteria; staged ratings and 
all applicable diagnostic codes under 38 
C.F.R. §§ 4.71a and 4.118.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


